     Case 3:19-cv-00120-X Document 45 Filed 11/16/20               Page 1 of 3 PageID 399



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

     MONICA ABBOUD, individually and                §
     on behalf of all others similarly              §
     situated,                                      §
                                                    §
                Plaintiff,                          §
                                                    §   Civil Action No. 3:19-CV-0120-X
     v.                                             §
                                                    §
     AGENTRA, LLC,                                  §
                                                    §
                Defendant.                          §

                                  SCHEDULING ORDER

          The Court has considered the Parties’ Joint Proposal for Contents of
Scheduling and Discovery Order [Doc. No. 44] and finds that merits discovery is
already complete. 1 The Court therefore sets the following schedule for the remainder
of this case’s disposition. 2


1.        The jury trial is scheduled on this Court’s two-week docket beginning August
          2, 2021 at 10:00am.

2.        A Pretrial Conference is scheduled for July 26, 2021 at 10:00 am.

3.        The parties may begin any further settlement negotiations on February 1,
          2021.

4.        Counsel shall confer and file a joint report setting forth the status of settlement
          negotiations by June 5, 2021.

5.        All motions for summary judgment shall be filed by April 2, 2021. 3

          1   See Doc. 42.
        Unless the Court orders otherwise, the Parties must observe the Federal Rules of Civil
          2

Procedure and the local rules of this Court.
       3 Counsel should review carefully Local Rule 56.2(b), which limits to one the number of

summary judgment motions that a party may file “[u]nless otherwise directed by the presiding judge,
or permitted by law.”

                                                1
     Case 3:19-cv-00120-X Document 45 Filed 11/16/20                     Page 2 of 3 PageID 400




6.      Counsel shall file by July 19, 2021 a Joint Pretrial Order containing the
        information required by Local Rule 16.4 plus the following:

            a. A list of witnesses who may be called by each party in its case in chief.
               Each such witness list shall contain a narrative summary of the
               testimony to be elicited from each witness, shall state whether the
               witness has been deposed, and whether the witness’s testimony at trial
               is “probable,” “possible,” “expert,” or “record custodian.” A copy of this
               list must be furnished to the court reporter prior to trial;
            b. Each party’s requested jury instructions and interrogatories (annotated
               with citations to pattern jury charges or caselaw);
            c. The status of settlement negotiations as of the date of the Pretrial Order;
            d. Each party’s proposed voir dire questions if the matter is a jury trial.
               The Court will allow attorneys an allotted time to conduct questioning
               at voir dire so long as the questions are approved in advance by the
               Court. The Court reserves the right to conduct further questioning at
               the conclusion of attorney questioning; and
            e. Trial briefs may be filed with the Pretrial Order, but are not required
               unless specifically requested by the Court.

7.      Regarding exhibit lists, exhibits, witness lists, and deposition designations, the
        parties shall comply with Local Rule 26.2 by July 19, 2021. This includes
        providing copies of your trial exhibits to the Court on a USB flash drive or by
        email at Starr_Orders@txnd.uscourts.gov. 4

8.      Motions in limine shall be filed by July 19, 2021.

9.      Objections to the requested jury instructions and interrogatories shall be filed
        July 22, 2021.

10.     Objections to witnesses (except expert witnesses), exhibits, and deposition
        designations shall be filed by July 22, 2021. Counsel must confer about
        exhibits and make reasonable efforts to agree upon admissibility.

11.     The Court will view with disfavor and will deny—absent a showing of good
        cause—requests for extensions of these deadlines.

        4 The Court will not accept original exhibits prior to trial. Original exhibits are retained by

counsel and are admitted into the official record during trial. It is counsel’s duty to care for the original
exhibits before and after trial. At the end of trial, the Court will return the original exhibits to counsel
and counsel will sign a Receipt of Exhibits. The Court will file the Receipt of Exhibits with the District
Clerk. It is counsel’s responsibility to forward any exhibits to the Court of Appeals should the case be
appealed. All questions regarding exhibits are to be directed to the court reporter.



                                                     2
  Case 3:19-cv-00120-X Document 45 Filed 11/16/20      Page 3 of 3 PageID 401




12.   At the pretrial conference, the Court will determine the order in which the
      cases on its two-week docket will be tried. Counsel and the Parties shall be
      ready for trial on 48-hours notice at any time during the docket period.

IT IS SO ORDERED this 16th day of November, 2020.



                                    ___________________________________
                                    BRANTLEY STARR
                                    UNITED STATES DISTRICT JUDGE




                                        3
